



Exhibit 10.2





March 11, 2015




SIXTH AMENDMENT TO PROMISSORY NOTE




This Sixth Amendment to Promissory Note (this “Amendment”) is to be effective as
of the close of business March 11, 2015, or as otherwise stated herein.


WHEREAS, the undersigned are parties to that certain Promissory Note (as the
same has been and may be hereafter renewed, amended, modified, or extended, the
“Note”) dated as of March 12, 2009 in the original amount of $12,910,386.14,
made by WEINGARTEN REALTY INVESTORS (“Weingarten”), a Texas real estate
investment trust, and payable to the order of RELIANCE TRUST COMPANY, as Trustee
of the Master Nonqualified Plan Trust under the Weingarten Realty Investors
Supplemental Executive Retirement Plan and Weingarten Realty Investors
Retirement Benefit Restoration Plan (“Reliance”); and


WHEREAS, the scheduled maturity date of the Note is March 12, 2015; and


WHEREAS, the parties desire to extend the maturity date under the Note to a date
one year from the date of its currently-scheduled maturity; and


WHEREAS, the parties desire to amend the Note to reflect this change and desire
to memorialize the outstanding balance due under the Note as of March 11, 2015;


NOW, THEREFORE, it is agreed:


1.
The second paragraph of the Note shall be revised to be and read as follows:



“The entire unpaid balance of the Note, including accrued interest, shall be due
and payable March 12, 2016.”


2.
As of the close of business March 11, 2015, the balance due under the Note,
including accrued interest, is $9,378,645.58.



In all other respects, the Note is hereby ratified and confirmed.


This instrument may be executed by the parties individually or in combination,
in one or more counterparts, each of which shall be an original and all of which
shall together constitute one and the same instrument. Individuals authorized to
enter into this amendment on behalf of Weingarten are identified on Exhibit A
hereto.





Sixth Amendment to Promissory Note - 1

--------------------------------------------------------------------------------







 
 
 
RELIANCE TRUST COMPANY
 
 
 
 
 
 
By:
/s/ Kimberly Lowe
 
 
Its (Title):
SVP
 
 
Date:
3/9/15







 
 
 
WEINGARTEN REALTY INVESTORS
 
 
 
 
 
 
By:
/s/ Stephen C. Richter
 
 
Its (Title):
Executive VP & CFO
 
 
Date:
 

                            





Sixth Amendment to Promissory Note - 2

--------------------------------------------------------------------------------



Exhibit A


Individuals Authorized to Enter into the Sixth Amendment to Promissory Note
on behalf of Weingarten




Andrew M. Alexander
Stephen C. Richter

Sixth Amendment to Promissory Note - 3